               Case 2:19-mj-00652-EJY Document 14 Filed 08/24/20 Page 1 of 4



1    OSVALDO E. FUMO, ESQ.
     Nevada bar No. 5956
2    PITARO & FUMO, CHTD.
     601 Las Vegas Boulevard, South
3    Las Vegas, Nevada 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    JOHNATHAN ALBERTO GUTIERREZ
6
                                  UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
                                               ***
8

9    UNITED STATES OF AMERICA,           )                 2:19-mj-652-EJY
                                         )
10
                                         )
11               Plaintiff,              )
                                         )                 STIPULATION AND ORDER TO
12   v.                                  )                 CONTINUE STATUS CHECK
                                         )                 ON REQUIREMENT HEARING
13   JOHNATHAN ALBERTO GUTIERREZ, )
                                         )
14                                       )                 (First Request)
                                         )
15               Defendants.             )
     ____________________________________)
16
            IT IS HEREBY STIPULATED by and between JOHNATHAN ALBERTO
17
     GUTIERREZ, Defendant, by and through his counsel OSVALDO E. FUMO, ESQ., and the
18

19   United States of America, by and through, RACHEL KENT, that the hearing in the above-

20   captioned case currently set for August 25, 2020, at 1:30 p.m., be continued to no earlier than
21
     ninety (90) days, or to a date and time to be set by this Honorable Court.
22
            This Stipulation is entered into for the following reasons:
23

24
            1. Counsel has spoken to his client and they do not have any objections to this

25              continuance.
26
            2. Counsel for the government has no opposition to the continuance.
27
            3. Counsel was just notified by Mr. Gutierrez that he just injured his leg and is unable to
28
                complete his requirements at this time.
                                                     -1-
            Case 2:19-mj-00652-EJY Document 14 Filed 08/24/20 Page 2 of 4



1         4. Counsel is requesting a 90 day continuance that will allow Mr. Gutierrez to complete
2
             his requirements.
3
          5. Additionally, denial of this request for continuance would result in a miscarriage of
4

5
             justice.

6         6. For all the above-stated reasons, the ends of justice would best be served by a
7            continuance of the status check on requirements date.
8
          7. This is the first request for a continuance of the hearing in this case.
9
          DATED this 18th day of August 2020.
10
                                                 Respectfully submitted.
11
                                                 NICHOLAS TRUTANICH
12
     PITARO & FUMO, CHTD.                        UNITED STATES ATTORNEY
13

14
           /s/                                         /s/
15   OSVALDO E. FUMO, ESQ.                       RACHEL KENT, ESQ.
16
     601 LAS VEGAS BOULEVARD, SOUTH              ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                     501 LAS VEGAS BOULEVARD, SOUTH
17   ATTORNEY FOR DEFENDANT                      LAS VEGAS, NEVADA 89101
     GUTIERREZ
18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
              Case 2:19-mj-00652-EJY Document 14 Filed 08/24/20 Page 3 of 4



1    OSVALDO E. FUMO, ESQ.
     Nevada bar No. 5956
2    PITARO & FUMO, CHTD.
     601 Las Vegas Boulevard, South
3    Las Vegas, Nevada 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    JOHNATHAN ALBERTO GUTIERREZ
6
                                    UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
                                                 ***
8

9    UNITED STATES OF AMERICA,           )    2:19-mj-652-EJY
                                         )
10
                                         )
11               Plaintiff,              )
                                         )
12   v.                                  )
                                         )
13   JOHNATHAN ALBERTO GUTIERREZ, )
                                         )
14                                       )
                                         )
15               Defendants.             )
     ____________________________________)
16                                 FINDINGS OF FACT

17           Based on the pending Stipulation of counsel, and good cause appearing therefore, the

18   Court finds:

19          1. Counsel has spoken to his client and they do not have any objections to this

20              continuance.
21
            2. Counsel for the government has no opposition to the continuance.
22
            3. Counsel was just notified by Mr. Gutierrez that he just injured his leg and is unable to
23

24
                complete his requirements at this time.

25          4. Counsel is requesting a 90 day continuance that will allow Mr. Gutierrez to complete
26              his requirements.
27
            5. Additionally, denial of this request for continuance would result in a miscarriage of
28
                justice.
                                                    -3-
               Case 2:19-mj-00652-EJY Document 14 Filed 08/24/20 Page 4 of 4



1           6. For all the above-stated reasons, the ends of justice would best be served by a
2
                continuance of the status check on requirements date.
3
            7. This is the first request for a continuance of the hearing in this case.
4

5
                                         CONCLUSIONS OF LAW

6
            The end of justice served by granting said continuance outweigh the best interest of the

7
     public and defendants in a speedy trial since the failure to grant said continuance would likely

8
     result in a miscarriage of justice, would deny the parties herein sufficient time and the

9
     opportunity within which to be able to effectively and thoroughly prepare for trial taking into

10
     account the exercise of due diligence.

11
            The continuance sought herein is excludable under the Speedy Trial Act, Title 18 U.S.C.

12
     3161(h)(8) (A), considering the factors under title 18 U.S.C. 3161 (h)(8)(B)( i) and 3161

13
     (h)(8)(B)(iv).

14
                                                  ORDER
15
            IT IS ORDERED that HEARING currently scheduled for August 25, 2020 at the hour
16
     of 1:30 p.m., be vacated and continued to the 23rd day of November, 2020, at the hour of 1:30
17
     p.m. in Courtroom 3C.
18
            DATED this 24th of August, 2020.
19

20

21                                                 U.S. MAGISTRATE JUDGE

22

23

24

25

26

27

28


                                                      -4-
